Citation Nr: 0511698	
Decision Date: 04/26/05    Archive Date: 05/03/05

DOCKET NO.  01-09 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs compensation benefits in the 
amount of $269.60.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from September 1972 to June 
1974.

In February 2000, the Cleveland, Ohio, Regional Office (RO) 
of the Department of Veterans Affairs (VA) proposed to reduce 
the veteran's compensation benefits by half in light of his 
incarceration following a felony conviction.  In April 2000, 
the RO effectuated the proposed reduction.  In May 2000 the 
RO provided an audit of the veteran's account and informed 
him of the $269.60 overpayment amount and his appeal and 
waiver rights.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an October 2000 decision of 
the RO's Committee on Waivers and Compromises (Committee) 
which denied the veteran's request for waiver of recovery of 
the overpayment of VA compensation benefits in the amount of 
$269.60.

The issues of entitlement to service connection for a 
disability manifested by left-sided weakness, claimed as 
secondary to service-connected fibromyositis of the mid-back, 
and entitlement to a total disability evaluation for 
compensation purposes based upon individual unemployability 
are addressed in a separate decision.


FINDINGS OF FACT

1.  The veteran was not without fault in creating the 
overpayment of compensation benefits, in the amount of 
$269.60.

2.  Failure to repay the $269.60 overpayment of VA 
compensation benefits would result in the veteran's unjust 
enrichment.


CONCLUSION OF LAW

Recovery of the overpayment of compensation benefits, in the 
amount of $269.60, would not be against the principles of 
equity and good conscience.  38 U.S.C.A. §§ 5107, 5302 (West 
2002); 38 C.F.R. §§ 1.963, 1.965 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that, on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 was enacted, which 
made several amendments to the laws governing certain VA 
claims, to include redefining VA's duty-to-assist and 
notification obligations.  These changes have been codified, 
as amended, at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West 2002).

However, these changes are not applicable to claims such as 
the one here at issue.  In Barger v. Principi, 16 Vet. App. 
132 (2002), the United States Court of Appeals for Veterans 
Claims (Court) held that the VCAA, with its expanded duties, 
is not applicable to cases involving the waiver of recovery 
of overpayment claims, pointing out that the statute at issue 
in such cases is found in Chapter 53, Title 38, United States 
Code, and that the provisions of the VCAA are relevant to a 
different Chapter in the Code, Chapter 51.  Therefore, the 
VCAA and, it follows, its implementing regulations are not 
for application in this matter.

Moreover, as regards any pre-VCAA duties to notify and 
assist, the Board notes that the RO has explained to the 
veteran the bases for denial of the claim, and afforded him 
the opportunity to present information and evidence in 
support of the claim.  Significantly, there is no indication 
that there is any existing evidence pertinent to the issue on 
appeal that has not been obtained.

In the case at hand, the veteran has been in receipt of 
compensation benefits for many years.  During that time, he 
has been incarcerated on multiple occasions.  By history, on 
at least two of these occasions, his compensation benefits 
were belatedly reduced, effective on the 61st day of 
incarceration, and overpayments were created.  VA 
compensation benefits are reduced to a lesser rate as of the 
61st day of imprisonment for a felony conviction.  38 C.F.R. 
§ 3.665 (2004).

Thus, correspondence in the file reveals that the veteran was 
aware that his compensation benefits would be reduced if he 
were incarcerated in a Federal, State or local penal 
institution in excess of 60 days as a result of a felony 
conviction.  Further, as noted above, the evidence reveals 
that he was aware that if he did not promptly notify VA if 
his circumstances changed, an overpayment of compensation 
benefits might result for which he would be held liable.

In early December 1999, VA was made aware of the fact that 
the veteran was incarcerated when the veteran's 
representative submitted contentions from the veteran with a 
return address at a correctional facility.  The RO requested 
from prison authorities the circumstances of the veteran's 
incarceration.  In January 2000, prison authorities noted 
that the offense committed by the veteran was a felony and 
that he had been committed to prison on August 16, 1999, with 
a scheduled release date of April 2, 2001.

By VA letter, dated in February 2000, the veteran was 
notified that, as he was in receipt of monthly compensation 
benefits at the 10 percent rate and was incarcerated for a 
felony, he was required to have his benefits reduced by half, 
pursuant to the pertinent law and regulations.  38 C.F.R. 
§ 3.665(d)(2) (2004) Hence, he was informed that his 
compensation payments would be reduced by half, effective the 
61st day of imprisonment following conviction, October 15, 
1999.  

As was explained to him in a May 2000 letter, the veteran had 
received his full VA compensation for the months of October, 
November and December 1999, and January, February, and March 
2000.  Hence, the overpayment of benefits at issue, in the 
amount of $269.60, was created by the veteran in acceptance 
of his full VA compensation for the months of October 1999 
through March 2000.  Thus, the creation of the overpayment 
was entirely the veteran's fault, and his fault outweighs any 
fault on the government's part.

Correspondence from the veteran in July 2000 was construed as 
a request for a waiver.  In that correspondence, the veteran 
indicated that he was having difficulty filling out the 
proper VA form and that he had a car worth $150.00.  In 
essence, he argued that it would cause him a financial 
hardship if he had to repay the debt.  In November 2000 he 
reported that his VA benefits were just about his sole form 
of income.

The law precludes a waiver of recovery of an overpayment, or 
a waiver of collection, of any indebtedness where there 
exists, in connection with the claim for such waiver, an 
indication of fraud, misrepresentation or bad faith on the 
part of the person or persons having an interest in obtaining 
a waiver of such recovery, the collection of such 
indebtedness, or any interest thereon.  See 38 U.S.C.A. 
§ 5302 (West 2002); 38 C.F.R. §§ 1.963, 1.965 (2004).

In the veteran's case, in March 2001 the Committee denied the 
veteran's waiver request for repayment of the $269.60 
overpayment in VA compensation benefits.  In so doing, the 
Committee found that the veteran was at fault for not timely 
reporting his incarceration when he had numerous previous 
periods of incarceration that affected his VA compensation 
award.  The Committee further found that repayment of the 
overpayment debts at issue would not create undue hardship as 
it was left with no other alternative given that the veteran 
did not return the Financial Status Report that was sent to 
him.

Since the Committee has found no fraud, misrepresentation, or 
bad faith on the veteran's part in the creation of the 
overpayment, the Board will not disagree with this finding.  
However, the remaining question for consideration is whether 
recovery from the veteran of the overpayments of VA pension 
would be against the principles of equity and good 
conscience.

The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  See 
38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.963, 1.965 
(2004).  In this regard, the facts and circumstances in this 
particular case must be weighed carefully.  Different factors 
will enter into the decision, to include the relative fault 
of the veteran, weighing his fault against any fault on the 
Government's part, whether there was any unjust enrichment on 
the veteran's part, whether there would be financial hardship 
on the veteran's part resulting from recovery of the 
indebtedness, whether recovery of the indebtedness would 
defeat the purpose for which the benefits would otherwise be 
authorized, and whether the veteran relinquished a favorable 
right or changed his position by reason of having received 
the benefit.  See generally Cullen v. Brown, 5 Vet. App. 510 
(1993).

In the evaluation of whether application of the equity and 
good conscience standard would result in a favorable waiver 
decision, the Board must consider all of the specifically 
enumerated factors noted above.  Here, however, the veteran 
has not contended, nor does the evidence demonstrate, that 
the veteran relinquished a favorable right or changed his 
position by reason of having received the benefit.

The evidence shows that the offense for which the veteran was 
convicted occurred on or after July 1996.  The law permits 
the veteran to receive his compensation benefits for the 
first two months of his incarceration.  The overpayment was 
created by him accepting VA compensation to which he knew he 
was not entitled for the months of October 1999 through March 
2000.

The veteran maintained it would cause him a financial 
hardship if he were made to repay the $269.60 debt.  He 
refused to submit the appropriate financial statement in 
support of his waiver request; however, he indicated that he 
had no assets except for an old car.  However, it would not 
defeat the purpose of the disability pension to have the 
veteran repay the debt.  By his own admission, he was 
estranged from his wife and children at that time and had no 
knowledge of their financial situation.  Statements from his 
now ex-wife in the file indicate that the veteran does not 
provided financially for her or his children and rarely saw 
his children.  In essence, he was living as a single man, and 
his limited compensation benefits did not include amounts for 
any dependents.

Further, while incarcerated, his basic necessities of life 
are provided, such as food, clothing, and shelter.  Also, if 
he were granted a waiver of recovery of the $269.60 
overpayment, he would be unjustly enriched.  The evidence 
shows that he was well aware that his compensation payments 
would be reduced as of the 61st day of confinement, as he was 
previously confined with similar results on numerous 
occasions, yet he still accepted and cashed the checks for 
the months of October 1999 through March 2000 when he knew he 
was not entitled to those benefit checks.  

Furthermore, once the checks were cashed, he did not need to 
use those benefits because, as noted above, he had no 
expenses.  For this reason, the Board does not find that 
there would be financial hardship on the veteran's part 
resulting from recovery of the indebtedness.  In fact, his 
statements suggest that collecting the debt at a rate of $10 
a month would be acceptable and would not produce any 
hardship on his part.  .

Under the unique circumstances of this case, the Board finds 
that recovery of the overpayment at issue would not be 
against the principles of equity and good conscience.  As 
discussed above, requiring the veteran to make restitution 
for this overpayment would not cause him an undue hardship.  
The request for waiver of recovery of the overpayment of VA 
compensation benefits, in the amount of $269.60 is denied.


ORDER

A waiver of recovery of an overpayment of compensation 
benefits is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


